Citation Nr: 0716780	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tumors.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2004 decision by the RO.

The veteran testified at a video conference hearing held 
during September 2006 at the RO before the undersigned Board 
member sitting in Washington, D.C.

REMAND

HEARING LOSS:  The veteran contends that he suffers bilateral 
hearing loss from having driven heavy duty trucks carrying 
soldiers and supplies when he served in Vietnam from October 
1966 to October 1967, and subsequently when he was stationed 
back in the United States.  The veteran's service personnel 
records show that he was trained as a light vehicle driver, 
and that, as of August 1967, his MOS was that of a heavy 
vehicle driver, MOS 64B20.   The veteran testified during the 
September 2006 hearing that, after service and while in the 
Oklahoma Army National Guard, his hearing deteriorated from a 
normal P1 status to a worsened P3 status that threatened his 
fitness to continue serving.  The veteran filed a copy of a 
December 2001 letter from the Oklahoma Army National Guard 
that notified him of the P3 hearing rating.  The record 
contains an October 2004 letter from the Oklahoma Army 
National Guard stating that all the veteran's medical records 
were provided to VA.  However, those medical records do not 
contain any further letters or memos relating to the 
veteran's hearing status, or any underlying audiometric 
examinations.  A December 1976 re-enlistment physical did 
show that the veteran's hearing at that time was normal.  The 
veteran has filed a private audiometric examination dated in 
July 2004 that does show that he suffers from some hearing 
loss, but that examination does not follow the format 
established by VA for audiometric testing.  The Board notes 
that the veteran has not been provided a compensation and 
pension (C&P) audiometric examination in connection with his 
claim of service connection for bilateral hearing loss. 

PTSD:  In his September 2005 substantive appeal, the veteran 
contended that he had experienced PTSD symptoms since his 
service in Vietnam.  As for stressor events, the veteran 
testified that he served during the aftermath of the Oklahoma 
City bombing during 1995.  In Vietnam, as a truck driver, he 
would pick soldiers up from the airport and take them to Long 
Bihn for processing, and then to hot combat landing zone 
areas where they were assigned.  He stated that they took 
bodies back to the morgue in Saigon to be processed for 
sending out of Vietnam, that he had to assist in loading the 
bodies, and that was an everyday occurrence.  He also 
testified that his convoy had been regularly shot at, that 
one time a bus had been blown up, that he had stood guard 
duty in towers at Long Bihn, and occasionally had to spend 
the night at Cu Chi near the Cambodian border, which was 
attacked with mortars when he was there.

In his September 2004 claim, the veteran noted that he had 
been treated at a Veteran's Center during July 2004, but he 
did not identify where that center was located.  The veteran 
testified that he was treated for PTSD at the Muskogee VAMC's 
Tulsa Outpatient Clinic.  The Board notes that the claims 
file contains treatment records from the Tulsa Outpatient 
Clinic for the period from September 14, 2004 to June 15, 
2005.  A September 21, 2004, treatment report noted that the 
veteran had a private physician, Dr. Riley.  In January 2005 
the record of a comprehensive mental health examination 
resulted in a diagnosis of severe recurrent major depression.  
In April 2006 the veteran filed a mental health progress note 
dated October 14, 2005, by Dr. R.P.D., a psychiatrist.  This 
note appears to be from a VA medical facility, but it bears 
no identification of its source.  The examiner noted that the 
veteran was angry that his PTSD denial letter stated that he 
was not in Vietnam or exposed to combat.  He reported in 
great detail his duties in transportation throughout the 
country, frequently delivering bodies or replacements.  He 
felt like he was stuck, and could not stop thinking about it.  
Dr. R.P.D. diagnosed the veteran with PTSD, and reviewed his 
medications.  The Board notes that the veteran has not been 
provided a VA C&P examination in connection with his claim 
for service connection for PTSD.         

SKIN TUMORS: At the September 2006 hearing, the veteran 
testified that he had an operation to remove cysts or tumors 
from his breast which required removal of the left breast (a 
mastectomy) about a year or so after service, that the cysts 
or tumors have chronically returned in different places on 
his body, currently in his groin area, and that there has 
been no diagnosis of what type of skin disorder he suffers 
from.  The veteran testified that he would like to find a 
specialist who could diagnose his skin disorder.  The veteran 
also testified that he had a ganglion cyst on his left wrist.

The veteran also testified (and also noted on his claim) that 
he had been treated after service by a Dr. Leo in Cleveland, 
Oklahoma, for the skin disorder and the removal of his left 
breast.  The Board notes that the veteran's service medical 
records show that he was treated in February 1968, after he 
had returned from Vietnam, for a rash on his back, and an 
exzematoid type lesion on his left shoulder.  He was also 
treated for a rash on his face in April 1968.  The Board 
further notes that a September 21, 2004, treatment record 
from VA's Tulsa Outpatient Clinic notes, apparently on the 
veteran's own report of his medical history, that the veteran 
had a left breast cyst removal in 1970, and a ganglionectomy 
in 1990.  The veteran also testified that he had been more 
recently treated at the Oklahoma City VAMC for his skin 
disorder and the ganglion cyst.

The veteran's service personnel records show that he served 
in Vietnam from October 1966 to October 1967, and he contends 
that his skin disorder(s) were caused by exposure to 
herbicides (Agent Orange) in Vietnam.  In his March 2005 NOD, 
the veteran claimed that he was always exposed to chemicals 
during his truck driving trips in Vietnam.  The veteran has 
not been provided a VA compensation and pension examination 
in connection with his claim of service connection for his 
skin disorder, nor have the private treatment records of Dr. 
L, or the treatment records from the Oklahoma City VAMC, been 
obtained. 

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining records, in 
particular the treatment records from the Oklahoma City VAMC 
where the veteran testified that he was being treated for his 
skin disorder(s), as well as obtaining up-to-date treatment 
records from VA's Tulsa Outpatient Clinic and any other VA 
medical facility that the veteran may identify.  The veteran 
should specifically be asked to identify the VA medical 
facility that provided the October 14, 2005, treatment report 
diagnosing PTSD by Dr. R.P.D., and the Veteran's Center where 
he said he was treated for PTSD, and the records from those 
VA facilities should be obtained for the record.  
   
The Board also notes that the veteran has identified private 
treatment reports that appear to be very relevant to his 
claim of service connection for his skin disorders, those of 
Dr. Leo who performed the mastectomy on the veteran's left 
breast a short time after service in about 1970, and he 
should be asked to identify the hospital where the surgery 
was performed.  The veteran also should be asked to identify 
the doctor who performed the ganglionectomy in about 1990, 
and the hospital where that surgery was performed.   There 
also may be treatment records relevant to the veteran's 
claims from his current private primary care physician, Dr. 
Riley, who was identified in a September 2004 Tulsa 
Outpatient Clinic treatment report.

In April 2006 the veteran filed a copy of an August 2003 
letter from the Social Security Administration notifying him 
that he was entitled to monthly disability benefits based on 
a finding that he became disabled under their rules on April 
23, 2002.  Accordingly, copies of the underlying medical 
records need to be obtained from the SSA.  38 C.F.R. 
§ 3.159(c)(2).

Under 38 C.F.R. § 3.159(c)(4) (2006), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to the 
circumstances relating to his hearing loss, his claimed PTSD 
stressors, and his skin tumor disorder.  38 C.F.R. § 3.159 
(a)(2) (2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Based on the veteran's statements and testimony 
noted above, and information in his personnel records, the 
Board finds that there is sufficient information to warrant 
the provision of VA C&P examinations and the obtaining of 
etiological opinions in connection with the veteran's claims 
of service connection.  On the issue of hearing loss, the 
veteran's service personnel records which show his MOS as 
that of a heavy truck driver support his contention that he 
suffered acoustic trauma while regularly driving heavy trucks 
in service.  On the issue of PTSD, the veteran has been 
diagnosed with PTSD in a treatment report that does not 
provide a complete DSM-IV analysis.  Unless he can verify 
that he was engaged in combat, it will be necessary to verify 
his claimed stressors (i.e., being regularly shot at when on 
convoy, loading and transporting bodies from the combat 
areas).  On the issue of his skin disorder(s), there is 
evidence in the veteran's service medical records that he 
began experiencing problems with his skin in February and 
April 1968 after he returned to the United States from 
Vietnam. 

Accordingly, a remand is needed in order to obtain additional 
VA and private treatment records, Social Security 
Administration records, and to provide the veteran with VA 
examinations. 

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private or VA treatment records 
or that he wants VA to help him obtain.  
The veteran should be specifically 
requested to identify and provide 
releases for Dr. Leo and the hospital 
where he had his mastectomy, and the 
doctor and hospital where he had his 
ganglionectomy.  He should also be asked 
identify and provide releases for any 
relevant treatment by Dr. Riley, as well 
as to identify the VA medical facility 
that was the source of the October 14, 
2005, treatment report diagnosing PTSD by 
Dr. R.P.D., and the Veteran's Center 
where he was treated for PTSD.   If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Send the veteran another PTSD 
stressor letter enclosing a stressor 
statement form.  Emphasize the need to 
cite specific incidents and dates that 
can be verified, and inform the veteran 
of alternate sources of proof, i.e. buddy 
statements, etc.  After the veteran 
replies, make appropriate inquiry to the 
U.S. Army and Joint Service Records 
Research Center to verify his stressors..

3.  Obtain all medical treatment reports 
from the Oklahoma City VAMC; up-to-date 
treatment reports from the Muskogee VAMC 
and/or VA's Tulsa Outpatient Clinic; and 
obtain any additional VA records from any 
VA facilities that the Veteran may 
identify.  The materials obtained should 
be associated with the claims file.  

4.  Request the SSA to provide copies of 
any records pertaining to the veteran's 
application for SSA disability benefits, 
to include any medical records obtained 
in connection with the application.  The 
materials obtained should be associated 
with the claims file.  

5.  After the foregoing development has 
been completed, the following 
examinations should be completed for the 
record:

a.  Schedule the veteran for an 
audiological examination.  The examiner 
should review the claims file and 
conduct audiometric testing to 
determine whether the veteran has a 
current hearing disability within the 
meaning of the law.  (That is to say, 
whether the auditory threshold in any 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or 
greater; or whether auditory thresholds 
for at least three of those frequencies 
is 26 decibels or greater; or whether 
speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.)  If it is determined that he 
does have such a disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the currently noted 
disability can be attributed to his 
period of active military service.  A 
complete rationale should be provided.

b.  Schedule the veteran for an 
examination with a VA psychiatrist.  
The claims file must be forwarded for 
review, and the examiner's report must 
specifically note that the claims file 
was reviewed in connection with the 
examination.  A complete DSM-IV 
analysis of whether or not the veteran 
suffers from PTSD including a detailed 
psychological trauma history should be 
provided.  An opinion should be 
provided as to the likelihood that PTSD 
(if it is diagnosed), is related to the 
veteran's active military service.  A 
detailed rationale must be provided. 

c.  Schedule the veteran for an 
examination with a VA dermatologist 
and/or any other appropriate specialist 
in order to obtain a diagnosis of the 
skin disorder (tumors or cysts) that 
the veteran complains has been chronic 
since service that resulted in a 
mastectomy of his left breast and 
continues to bother him in various 
areas of his body to the present time.  
Also determine whether the veteran 
currently has a ganglion cyst on his 
left wrist, or residuals of a 
ganglionectomy, or any other skin 
disorder that causes the veteran a 
problem with his left wrist.  The 
claims file must be forwarded for 
review, and the examiner's report must 
specifically note that the claims file 
was reviewed in connection with the 
examination.  All appropriate testing 
should be conducted.  For any diagnosed 
skin disorder(s), the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., whether 
it is 50 percent or more probable) that 
the currently noted disability can be 
attributed to the veteran's period of 
active military service.  The examiner 
should offer an opinion on the 
likelihood that the diagnosed skin 
disorder(s) are related to exposure to 
herbicide agents (Agent Orange) in 
Vietnam, and whether such skin 
disorder(s) fall within any of the 
diseases subject to presumptive service 
connection due to exposure to 
herbicides listed in 38 C.F.R. §  
3.309(e) (2006).  A complete rationale 
should be provided.
  

6.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

7.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).











	(CONTINUED ON NEXT PAGE)


The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 

  
  
   



